Opinion filed June 5, 2008











 








 




Opinion filed June 5, 2008
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-08-00158-CR 
                                                    __________
 
                            IN RE CHRISTOPHER ANDREW MILLER
 

 
                                                Original
Mandamus Proceeding
 

 
                                              M
E M O R A N D U M   O P I N I O N
 
Relator
Christopher Andrew Miller filed a petition for writ of mandamus in this court
asking  that we order the trial court to enter an order disqualifying the
district attorney and his office.  Relator has now filed a motion to dismiss
the petition for writ of mandamus.  Relator states that the trial court has
signed an order appointing an attorney pro tem and that this mandamus
proceeding is now moot.
The
motion is granted, and the petition for writ of mandamus is dismissed.
 
PER CURIAM
 
June 5, 2008 
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists
of:  McCall, J., and Strange, J.
Wright, C.J.,
not participating.